|

 

 

 

 

 

Case 1:20-mj-13142-UA Document 3 Filed 12/10/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“CR- ( )( )
GOHAR ILANGYOZYAN
20 MAG i3l4D.
Defendant(s).
X
Defendant Cahac ! | on eae hereby voluntarily consents to
participate in the following procebalig via__ videoconferencing or ____ teleconferencing:

Initial Appearance Before a mee Officer

\Z Arraignment (Note: If on Felo

Indictment Form)

r Information, Defendant Must Sign Separate Waiver of

Bail/Detention Hearing

Conference Before a Judicial et

\

per verbal aga

 

 

 

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

boar J lang’rh 2an Loo Shalt

Print Defendant’s Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

eo/se er___—

Date U.S. Disthict Judge/U.S. Magtate Judge

 
